Argued April 22, 1942.
The appellee's motion to quash the appeal must prevail. *Page 567 
We are satisfied from an examination of the record, in connection with the opinion of the court below, that the order of the court remitting the record to the board, in order that additional and unequivocal medical testimony may be taken, is interlocutory and that an appeal does not lie from it.
We may add that the testimony of the physicians should be directed to a statement of the physical condition of the claimant's elbow and upper arm, rather than the legal effect of it. It is admitted that he has lost the use of his hand. By the term `hand', the Workmen's Compensation Act1 means the arm up to, but not including, the elbow. If claimant has lost the use of his elbow or upper arm, he has lost the use of his `arm', within the meaning of the act. If he hasn't, he has not lost the use of his arm.
We do not understand that the court is attempting to usurp the fact-finding functions of the board and is directing it to make any particular findings of fact. Of course, it has no power to do that.
Appeal quashed.
1 The Act of April 13, 1927, P.L. 186, was in force at the time of the accident, July 28, 1936.